          Case 1:19-cv-01188-DAD-BAM Document 58 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   DUWAYNE C.,                                         Case No. 1:19-cv-01188-DAD-BAM

10                   Plaintiff,                          ORDER FOLLOWING SETTLEMENT;
                                                         VACATING DATES AND DIRECTING
11           v.                                          PARTIES TO FILE DISPOSITIVE
                                                         DOCUMENTS
12   MERCED CITY SCHOOL DISTRICT, et al.,

13                   Defendants.

14

15          On December 15, 2020, this Court conducted a settlement conference during which the

16 parties reached a settlement agreement.

17          Based upon the settlement of this action, it is HEREBY ORDERED that:

18          1.      All pending matters and dates in this action are VACATED;

19          2.      Plaintiff shall file a petition for minor’s compromise within thirty (30) days of

20                  December 15, 2020; and

21          2.      Dispositional documents shall be filed within thirty (30) days of the date of entry

22                  of the order granting the minor’s compromise.

23
     IT IS SO ORDERED.
24

25 Dated:        December 16, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
